     Case 2:20-cv-00832-JCM-BNW Document 24
                                         23 Filed 12/23/20
                                                  12/22/20 Page 1 of 3
                                                                     4




 1
     LINDA SAGER, ESQ.
 2   Nevada Bar No. 8882
     HEROLD & SAGER
 3
     3960 Howard Hughes Pkwy, Suite 500
 4   Las Vegas, Nevada 89169
     Tel: (702) 990-3624
 5
     Fax: (702) 990-3624
 6   lsager@heroldsagerlaw.com
 7
     Attorney for Defendant National Union Fire Insurance Company of Pittsburgh, PA.
 8

 9
                        UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA
11
                                            ) Case No. 2:20-cv-00832
     WYNN LAS VEGAS, LLC,                   )
12                   Plaintiff,             ) STIPULATION AND ORDER
     vs.                                    ) TO EXTEND DEADLINE FOR
13
                                            ) REPLY TO NATIONAL
14   NATIONAL UNION FIRE INSURANCE ) UNION’S MOTION TO STAY
     COMPANY OF PITTSBURGH, PA, and         ) DISCOVERY
15   EACH of its RELATED COMPANIES that )
16   PROVIDED INSURANCE COVERAGE to ) (FIRST REQUEST)
     PLAINTIFF; TUTOR-SALIBA                )
17
     CORPORATION; and ROE BUSINESS          ) Date Action Filed: May 8, 2020
18   ENTITIES 1 through 50, inclusive,      )
19                                          )
                     Defendants.            )
20                                          )
21

22         Defendant National Union Fire Insurance Company of Pittsburgh PA.
23 (“National Union”); Defendant/Counter-Plaintiff Tutor-Saliba Corporation (“Tutor-

24 Saliba”); and Plaintiff/Counter-Defendant Wynn Las Vegas, LLC (“Wynn”)

25 (collectively, “Parties”), by and through their undersigned counsel, hereby submit

26 the following stipulation:

27         WHEREAS, on December 4, 2020, National Union filed a Motion to Stay All
28 Discovery (ECF Nos. 19 and 20);

                                                1
     STIPULATION AND ORDER TO EXTEND DEADLINE                    CASE NO. 2:20-CV-00832
     Case 2:20-cv-00832-JCM-BNW Document 24
                                         23 Filed 12/23/20
                                                  12/22/20 Page 2 of 3
                                                                     4




 1         WHEREAS, on December 18, 2020, Wynn filed its Opposition to the Motion
 2 to Stay All Discovery ECF Nos. 21 and 22);

 3         WHEREAS, Tudor-Saliba did not file a Response or Opposition to National
 4 Union’s Motion to Stay All Discovery;

 5         WHEREAS, the docket text in the email from the CM/ECF system notifying
 6 the Parties of the filing and service of Wynn’s Opposition to the Motion to Stay All

 7 Discovery provides that Replies to the Motion to Stay All Discovery must be filed

 8 on or by December 25, 2020;

 9         WHEREAS, December 25, 2020, is Christmas Day, which is a Legal Holiday
10 as defined by Federal Rules of Civil Procedure (“FRCP”) 6 (a)(6)(A);

11         WHEREAS, FRCP 6 (a)(1)(C) provides that when the last day of a period to
12 file a Reply to a motion is a Legal Holiday, the deadline to file a Reply to a motion

13 continues to run until the end of the next day that is not a Saturday, Sunday, or

14 Legal Holiday;

15         WHEREAS accordingly, the Parties agree the deadline for National Union to
16 file a Reply to its Motion to Stay All Discovery will be December 28, 2020, rather

17 than December 25, 2020;

18         WHEREAS, the Court has not granted any previous extensions to file Replies
19 to National Union’s Motion to Stay All Discovery.

20         IT IS HEREBY STIPULATED by and between the Parties that the deadline
21 to file and serve Replies to National Union’s Motion to Stay All Discovery is

22 December 28, 2020, rather than December 25, 2020.

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

                                                2
     STIPULATION AND ORDER TO EXTEND DEADLINE                      CASE NO. 2:20-CV-00832
     Case 2:20-cv-00832-JCM-BNW Document 24
                                         23 Filed 12/23/20
                                                  12/22/20 Page 3 of 3
                                                                     4




 1 Dated: December 22, 2020              HEROLD & SAGER
 2

 3

 4                                       LINDA L. SAGER, ESQ.
                                         lsager@heroldsagerlaw.com
 5                                       Attorney for defendant NATIONAL UNION
 6                                       FIRE INSURANCE COMPANY OF
                                         PITTSBURGH, PA.
 7

 8 Dated: December 22, 2020              KRAVITZ, SCHNITZER & JOHNSON,
 9                                       CHTD
10

11                                       /s/ Kristopher T. Zeppenfeld
                                         MARTIN J. KRAVITZ, ESQ.
12                                       KRISTOPHER T. ZEPPENFELD, ESQ.
13                                       mkravitz@ksjattorneys.com
                                         kzeppenfeld@ksjattorneys.com
14                                       Attorneys for Plaintiff WYNN LAS VEGAS,
15                                       LLC
16
     Dated: December 22, 2020            THE ALLISON LAW FIRM CHTD.
17

18
                                         /s/ Noah G. Allison
19                                       NOAH G. ALLISON, ESQ.
20                                       noah@allisonnevada.com
                                         Attorneys for Defendant/Counterclaimant
21                                       TUTOR-SALIBA CORPORORATION
22

23         IT IS SO ORDERED.        ORDER

24                       IT IS SO ORDERED

25 Dated: ______________,
                     DATED: 11:57 am, December 23, 2020
                          2020
26

27                                        UNITED STATES MAGISTRATE JUDGE
                         BRENDA WEKSLER
28                       UNITED STATES MAGISTRATE JUDGE

                                                3
     STIPULATION AND ORDER TO EXTEND DEADLINE                   CASE NO. 2:20-CV-00832
